      Case 2:21-cv-00301-WKW-JTA Document 4 Filed 07/12/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TAYLOR CLARK, #265 511,                    )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      CASE NO. 2:21-cv-301-WKW-JTA
                                           )                   [WO]
JEFFERSON S. DUNN,                         )
COMMISSIONER, et al.,                      )
                                           )
       Defendants.                         )

              RECOMMENDATION OF THE MAGISTRATE JUDGE

       Plaintiff Taylor Clark, appearing pro se, filed this 42 U.S.C. § 1983 action on April

22, 2021. On April 27, 2021, the Court directed Plaintiff to file by May 10, 2021, a copy

of his inmate account statement at the facility where he is detained. Doc. 3. The Court

cautioned Plaintiff that his failure to comply with the order of the Court would result in a

recommendation that this case be dismissed for failure to prosecute. See Doc. 3 at 2. To

date, Plaintiff has failed to submit his inmate account statement.

       A federal district court has the inherent power to dismiss a case sua sponte for failure

to prosecute or obey a court order. See, e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 629–

30 (1962); FED. R. CIV. P. 41(b). See also Moon v. Newsome, 863 F.2d 835, 837 (11th

Cir. 1989) (explaining that as a general rule, where a litigant has been forewarned,

dismissal for failure to obey a court order is not an abuse of discretion.); see also Tanner

v. Neal, 232 F. App’x. 924 (11th Cir. 2007) (affirming sua sponte dismissal without

prejudice of inmate's § 1983 action for failure to file an amended complaint in compliance
      Case 2:21-cv-00301-WKW-JTA Document 4 Filed 07/12/21 Page 2 of 3




with court's prior order directing amendment and warning of consequences for failure to

comply). The Eleventh Circuit has made clear that “dismissal is warranted only upon a

‘clear record of delay or willful contempt and a finding that lesser sanctions would not

suffice.’” Mingo v. Sugar Cane Growers Co-Op of Fla., 864 F.2d 101, 102 (11th Cir. 1989)

(per curiam) (emphasis omitted) (quoting Goforth v. Owens, 766 F.2d 1533, 1535 (11th

Cir. 1985)). Here, the undersigned finds that Plaintiff has willfully failed to file a response

in compliance with the Court’s April 27, 2021, Order. Considering Plaintiff’s disregard

for an order of this Court, the undersigned further finds sanctions lesser than dismissal

would not suffice in this case.

       Accordingly, the undersigned Magistrate Judge RECOMMENDS this case be

DISMISSED without prejudice.

       Plaintiff may file any objections to the Recommendation on or before July 27,

2021. Any objections filed must specifically identify the factual findings and legal

conclusions in the Magistrate Judge’s Recommendation to which objection is made.

Frivolous, conclusive or general objections will not be considered by the District Court.

This Recommendation is not a final order and, therefore it is not appealable. Failure to file

written objections to the proposed findings and recommendations in the Magistrate Judge’s

report shall bar a party from a de novo determination by the District Court of factual

findings and legal issues covered in the report and shall “waive the right to challenge on

appeal the district court’s order based on unobjected-to factual and legal conclusions”

except upon grounds of plain error if necessary in the interests of justice. 11TH Cir. R. 3-



                                              2
      Case 2:21-cv-00301-WKW-JTA Document 4 Filed 07/12/21 Page 3 of 3




1; see Resolution Trust Co. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir.

1993); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989).

      DONE this 12th day of July, 2021.




                                 JERUSHA T. ADAMS
                                 UNITED STATES MAGISTRATE JUDGE




                                          3
